Citation Nr: 1602882	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  07-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased schedular rating for diabetes mellitus, type II, (DM II) with minimal background diabetic retinopathy, rated 20 percent prior to February 4, 2010.

2.  Entitlement to an increased schedular rating for DM II with minimal background diabetic retinopathy, rated 40 percent disabling from February 4, 2010.

3.  Entitlement to an extraschedular rating for DM II prior to November 9, 2010.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to November 9, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied an increased rating for DM II, then rated 20 percent.  After the Veteran appealed, the RO in April 2010 increased the rating to 40 percent, effective February 4, 2010, creating a staged rating as indicated on the title page.  As the Board will grant a 40 percent rating prior to February 4, 2010 in the decision below, the second issue has been recharacterized accordingly.

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In January 2011 and again in February 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



The issues of entitlement to an extraschedular rating for DM II, prior to November 9, 2010, and entitlement to a TDIU, prior to November 9, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's DM II required regulation of activities in addition to insulin and restricted diet prior to February 4, 2010.

2.  The Veteran's DM II has not caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month at any time during the appeal period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a schedular rating of 40 percent, but no higher, for DM II, with minimal background diabetic retinopathy, have been met prior to February 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a schedular rating higher than 40 percent for DM II, with minimal background diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913.


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulations have been met in this case.  VA notified the Veteran in March 2005, May 2005, and April 2011 letters of the information and evidence needed to substantiate and complete his claim for an increased rating for DM II, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and afforded multiple VA examinations.  In its January 2011 remand, the Board instructed that the Veteran be provided appropriate notice and requested to identify all sources of treatment.  The AOJ sent a letter complying with these instructions in April 2011.  The Board also instructed that the AOJ request all documents pertaining to the award of benefits from the Social Security Administration (SSA).  These records have been obtained and associated with the claims file and the AOJ therefore complied with the Board's remand instructions in this regard as well.  The Board also instructed that a new VA examination as to the severity of the Veteran's DM II be conducted, and such an examination took place in December 2011.  For the reasons indicated in the discussion below, this examination was adequate because it was based on consideration of the Veteran's prior medical history and described the DM II in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).


In its February 2014 remand, the Board instructed that the AOJ provide the Veteran with a copy of the July 2012 supplemental statement of the case (SSOC), which had been returned as undeliverable because of the absence of the direction "SW" in the address.  The AOJ did not fully comply with this remand instruction because it does not appear that the July 2012 SSOC was resent or that it included the "SW" in the address, to which it sent the September 2014 SSOC.  However, given that the September 2014 SSOC, in which the AOJ again readjudicated the claim and informed the Veteran of the basis for its denial of the claim, has not been returned as undeliverable, the Board finds that the AOJ substantially complied with the Board's remand instructions in this regard.  A remand for re-issuance of the July 2012 SSOC is therefore unnecessary.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall); D'Aries v. Peake, 22 Vet.App. 97, 105 (2008) (substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order").  The Board also instructed that evidence listed in conjunction with prior rating decisions be associated with the claims file and it appears that all relevant evidence has been obtained, thus substantially complying with the Board's remand instructions.  The Board also instructed that outstanding VA treatment records be obtained and the AOJ obtained these records, thus complying with the Board's remand instructions in this regard as well.  In addition, the Board instructed that a new VA examination as to the severity of the Veteran's DM II and one took place in April 2014.  For the reasons indicated in the discussion below, this examination was adequate because it was based on consideration of the Veteran's prior medical history and described the DM II in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the November 2010 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as noted above, the RO has assigned staged ratings of 20 and 40 percent for the Veteran's DM II, but the Board finds that a uniform 40 percent rating is warranted, for the following reasons.

The Veteran's DM II is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction 'and' is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's DM II has required insulin and a restricted diet throughout the appeal period.  The dispositive issue is whether regulation of activities has been required prior to February 2, 2010.  The RO assigned in the increased, 40 percent rating effective this date because of the finding on the February 2010 VA examination that the Veteran was restricted in his ability to perform strenuous activities, specifically, he avoided strenuous exercise due to hypoglycemia.  However, an August 2, 2006 VA treatment note, a copy of which the Veteran submitted along with his notice of disagreement, contains an assessment of Dr. C.J. indicating that the Veteran 

is having problems with blood sugars getting lower with exertion so we are going to recommend that he not exercise and limit his exertional activities to probably 10 minutes at a time maybe 15 minutes if even that long.  He states if he walks at a brisk pace for about 30 minutes sometimes it is 15 minutes that since he is on such high insulin he has to eat some candy so I am going to suggest that he limit his activities to probably 5 or 10 minutes exertional or walking briskly and then he is going to need to rest.  Unfortunately for this patient he needs to exercise but he is not able to because his blood sugars will drop.

This medical evidence indicates that the Veteran requires avoidance of strenuous occupational and recreational activities and is similar to the evidence on which the increased 40 percent rating was based.  Moreover, there is no evidence from this portion of the appeal period (which began in March 2004, one year before the Veteran filed his March 2005 increased rating claim) to the contrary.  Neither the July 2005 VA diabetes examination, the December 2005 VA eye examination (relating to diabetic retinopathy), nor the December 2006 and January 2009 VA genitourinary examinations (relating to erectile dysfunction as a complication of diabetes), nor the VA treatment notes indicated whether regulation of activities was required for the Veteran's DM II.  The evidence is thus evenly balanced as to whether regulation of activities was required prior to February 4, 2010.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran's DM II regulation of activities in addition to insulin and restricted diet prior to February 4, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A 40 percent rating is therefore warranted for this time period.

A rating higher than 40 percent is not, however, warranted for any portion of the appeal period because the evidence does not reflect that there were episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month at any time during the appeal period.  The July 2005 VA diabetes examination report specifically indicated that there had been no ketoacidotic or hypoglycemic reactions or hospitalizations.  The February 2010 VA diabetes examination report did not indicate that there were any episodes of ketoacidosis or hypoglycemic reactions.  The May 2011 VA diabetes examination report specifically indicated that there were no episodes of hypoglycemic reactions or ketoacidosis.  The December 2011 VA diabetes examination report indicated that the Veteran visited his diabetic care provider for episodes of ketoacidosis fewer than two times per month and that there had been no episodes of hypoglycemia or ketoacidosis over the previous 12 months.  The April 2014 VA diabetes examination report indicated that the Veteran visited his diabetic care provider for episodes of hypoglycemia or ketoacidosis fewer than 2 times per month and that he had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months.  The Veteran indicated during the November 2010 Travel Board hearing that he had not been hospitalized at all for ketoacidosis or hypoglycemic reactions in the last year and that he saw his doctor for diabetic care every three months.  Board Hearing Transcript, at 7, 8.

In addition, while a September 2007 VA treatment note indicated that there were two hypoglycemic reactions, it did not indicate that they resulted in hospitalization or required visits to a diabetic care provider.  Moreover, none of the other VA or private treatment notes indicate that there were episodes of ketoacidosis or hypoglycemic reactions that required hospitalization or visits to a diabetic care provider during the appeal period.  A schedular rating higher than 40 percent is therefore not warranted under DC 7913 for any portion of the appeal period.

A Note to DC 7913 provides that compensable evaluations of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is in receipt of separate ratings for peripheral neuropathy of the upper and lower extremities and erectile dysfunction associated with his DM II.  He is not, however, receiving a compensable rating for the minimal background diabetic retinopathy that is considered a noncompensable complication.  The Board finds that the Veteran is not entitled to a separate compensable rating for his diabetic retinopathy for the following reasons.  Retinopathy is rated under 38 C.F.R. § 4.79, DC 6006.  Disabilities rated under DCs 6000 through 6009 are rated under a general rating formula which provides that they are to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  Neither the July 2005, December 2005, February 2010, and May 2011 VA examinations that addressed the eye nor the VA or private treatment records reflect that the Veteran's diabetic retinopathy caused symptoms that approximated incapacitating episodes or impairment of visual acuity or visual fields that would warrant a compensable rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation Service (Director) to determine whether an extraschedular rating is warranted.

In his written statements and Board hearing testimony, the Veteran indicated that his DM II affected activities such as walking, running, and climbing stairs.  However, the schedular criteria under which the Veteran is now receiving a 40 percent rating includes regulation of activities, defined as avoidance of strenuous occupational and rrecreational activities.  The schedular criteria are thus broad enough to encompass the symptoms indicated by the Veteran, and consideration of whether there has been marked interference with employment is therefore not required in this regard.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of a TDIU from November 9, 2010.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from November 9, 2010, he is deemed to have total unemployability and there is no "gap" to fill by section 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating for DM II from November 9, 2010 is not warranted in this case.

The issues of entitlement to an extraschedular rating for DM II with complications and TDIU prior to November 9, 2010 are discussed in the remand section below.


ORDER

Entitlement to a rating of 40 percent, but no higher, for DM II, with minimal background diabetic retinopathy, prior to February 4, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased schedular rating for DM II, with minimal background diabetic retinopathy, now rated 40 percent disabling, is denied.


REMAND

As noted above, the Federal Circuit's decision in Johnson v. McDonald requires that the collective impact of multiple disabilities be considered in determining whether an extraschedular rating is warranted for time periods during which the Veteran is not receiving a TDIU.  The Veteran is receiving a TDIU from November 9, 2010 because that is the date on which the Veteran became eligible for this benefit on a schedular basis.  38 C.F.R. § 4.16(a).  However, the appeal period in this case begins in March 2004, a year prior to the date on which the Veteran filed his claim for an increased rating for DM II, in March 2005.  The Social Security Administration disability determination reflects that the Veteran was found disabled due in part to his DM II from November 2003.  Moreover, the Veteran is in receipt of service connection for posttraumatic stress disorder from March 2005.  The evidence thus reflects the possibility that the Veteran's DM II, either by itself or considering the collective impact of multiple service-connected disabilities, caused marked interference with employment prior to November 9, 2010.  In addition, the Veteran is seeking the highest rating possible and has submitted evidence of unemployability due to DM II prior to November 9, 2010 and the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) has therefore been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Finally in this regard, the Board has granted a 40 percent rating for DM II prior to February 4, 2010 and this may affect the date on which the Veteran became eligible for a TDIU on a schedular basis.

A remand is therefore warranted to determine the date on which the Veteran became eligible for a TDIU on a schedular basis and to refer the matters of entitlement to an extraschedular rating for DM II, to include consideration of the collective impact of multiple service-connected disabilities, and entitlement to a TDIU prior to that date to the Under Secretary or the Director.  The Board notes that the issues have been characterized in light of the current date on which the Veteran is eligible for a TDIU on a schedular basis and as this date may be changed by the AOJ, the issue should be recharacterized accordingly.

Accordingly, the issues of entitlement to an extraschedular rating for DM II prior to November 9, 2010, and entitlement to a TDIU, prior to November 9, 2010, are REMANDED for the following actions:

1.  Refer to the Under Secretary or the Director the issues of entitlement to an extraschedular rating for DM II prior to November 9, 2010 and entitlement to a TDIU prior to November 9, 2010.


2.  Readjudicate the issues of entitlement to an extraschedular rating for DM II, prior to November 9, 2010, to include consideration of the collective impact of multiple service-connected disabilities, and entitlement to a TDIU, prior to November 9, 2010.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


